DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 10/21/2022 in which claims 1, 37, and 40 are currently amended while claims 3,7-14, 20-21,25-32,34, and 41-42 have been canceled. By this amendment, claims 1-2,4-6,15-19,22-24,33, and 35-40 are now pending in the application.
Claim Objections
Claim 37 is objected to because of the following informalities:  Claim 37 recites: “A method comprising:
articulating an adapter to a first position, wherein the first position comprises the adapter aligned in the battery compartment, wherein the adapter comprises…”.  There is insufficient antecedent basis for this underlined limitation in the claim, as “a battery compartment” must be previously recited. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites: “A method comprising:
articulating an adapter to a first position, wherein the first position comprises the adapter aligned in the battery compartment, wherein the adapter comprises…”.  There is insufficient antecedent basis for this underlined limitation in the claim. 
Claims 38-40 depend directly from claim 37 and therefore are rejected for the same reasons since they inherit the same deficiencies.
Allowable Subject Matter
Claims 1-2,4-6,15-19,22-24,33, and 35-36 are allowed over the prior art of record.
The prior art of record either taken alone or in combination fails to teach or reasonably suggest, in the claimed combination,
As in claim 19: An electronic device comprising among other patentable features “…an adapter adapted to be removably received in the battery compartment, the adapter adapted to selectively receive the at least one first battery, the adapter including: a first section adapted to receive a first portion of the at least one first battery; a second section disposed adjacent to the first section, the second section adapted to receive a second portion of the at least one first battery; and 3Application No.:an articulating joint disposed between the first section and the second section, the articulating joint adapted to selectively articulate the first section relative to the second section to move the adapter between a first position and a second position, wherein, in the first position, the adapter is adapted to be aligned in the battery compartment, and wherein, in the second position, the adapter is adapted to be removably secured in the battery compartment.
Claims 22-24, 33,35, and 36 depend directly from claim 19 and therefore are allowable for the same reasons.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, among other patentable features, an adapter comprising, a first section … a second section disposed adjacent to the first section, the second section adapted to receive a second portion of the at least one first battery; and an articulating joint disposed between the first section and the second section, the articulating joint adapted to selectively articulate the first section relative to the second section to move the adapter between a first position and a second position, wherein, in the first position, the adapter is adapted to be aligned in the battery compartment, and wherein, in the second position, the adapter is adapted to be removably secured in the battery compartment”.
Claims 2, 4-6, and 15-18 depend directly from claim 1 and therefore are allowable for the same reasons.
Claims 37-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
JP 2001229894 to Yoshida et al., (Yoshida) discloses a housing structure of a battery.
US 20080084214 to Hoffman et al., (Hoffman) discloses a battery charger.
USPAT 9,876,201 to Ishikawa et al., (Ishikawa) discloses the general state of the art regarding an electric working machine and electric working machine system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        October 27, 2022